Title: To James Madison from William C. C. Claiborne, 4 August 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


4 August 1804, New Orleans. “I enclose you copies of two letters which I this morning received from Captain Turner the Commandant at Nachitoches.
“The Caddo Indians spoken of by Captain Turner is a small tribe situated about 80 or 100 leagues from Nachitoches; their warriors are supposed to amount to between three or four hundred; I shall invite the chief of the nation and five or six of his principal men to pay a visit to New-Orleans.
“The post of Adais, which the Spaniards propose fortifying according to Captain Turner’s advices, is not far from Nachitoches; I do not know the exact distance, but I presume it cannot be further than 10 or 15 leagues.”
